Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ernest Cusick on 8/12/2022.

	In accordance with the RCE submission filed 8/2/2022, the after final claim set filed 7/8/2022 is hereby entered.
IN THE CLAIMS dated 7/8/2022, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 1, lines 16-22, change “intermittently magnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using the electromagnetic device for a predetermined number of cycles of an electromagnetic field; and cooling the component after the intermittently magnetizing the heated component, the processes further include demagnetizing the component after the intermittently magnetizing” to -- intermittently magnetizing the heated component using the electromagnetic device for a predetermined number of cycles of an electromagnetic field while maintaining the temperature of the component at the predetermined temperature; cooling the component after intermittently magnetizing the heated component; and demagnetizing the component after intermittently magnetizing --
In Claim 12, lines 14-18, change “intermittently magnetizing the heated component while maintaining the temperature of the component at the predetermined temperature using an electromagnetic device for a predetermined number of cycles of an electromagnetic field; and cooling the component after the intermittently magnetizing the heated component, the method further includes demagnetizing the component after the intermittently magnetizing” to -- intermittently magnetizing the heated component using an electromagnetic device for a predetermined number of cycles of an electromagnetic field while maintaining the temperature of the component at the predetermined temperature; cooling the component after intermittently magnetizing the heated component; and demagnetizing the component after intermittently magnetizing --
Cancel Claim 20

Allowable Subject Matter
2.	Claims 1, 3-12 and 14-19 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: Claim 1 as amended has now overcome the 112(a) and 112(b) rejections previously set forth - those 112(a) and 112(b) rejections have been withdrawn accordingly. Claim 1 now specifies, inter alia, “demagnetizing the component after intermittently magnetizing for the predetermined number of cycles of the electromagnetic field, wherein the demagnetizing includes at least one of: demagnetizing the component during cooling of the component; and demagnetizing the component after cooling of the component”. This limitation in combination with all the other limitations of the claim is neither anticipated nor rendered obvious by any known prior art. 
Note that in light of the specification “demagnetizing” is being interpreted as removing and/or altering the applied magnetic field by applying a different/reverse polarized magnitude to the component. In the prior art of Kisner and Hattiangadi that was previously relied upon in the 103 rejection previously set forth (see the Non-Final Rejection filed 1/20/2022), there is no explicit teaching of “demagnetizing” at any point including “after intermittently magnetizing for the predetermined number of cycles of the electromagnetic field” wherein “the demagnetizing includes at least one of: demagnetizing the component during cooling of the component; and demagnetizing the component after cooling of the component”. While the prior art of Hattiangadi teaches of “switching magnetic field on and off in a given frequency” (see at least [0021] and the 103 rejection previously set forth for Claim 1), switching “off” the magnetic field does not constitute “demagnetizing” in the context now claimed and Hattiangadi makes no reference of demagnetizing at the specific time and under the specific conditions now claimed. Thus, the previously cited prior art fail to anticipate or render obvious the combination of limitations now claimed.
While other discovered prior art demonstrates the general concept of demagnetizing (see e.g. Watanabe (US 4,465,526) and Schroeder et al. (US 5,492,572)), these prior art references fail to teach of “demagnetizing” the whole component “after intermittently magnetizing for the predetermined number of cycles of the electromagnetic field, wherein the demagnetizing includes at least one of: demagnetizing the component during cooling of the component; and demagnetizing the component after cooling of the component” and no motivation would have existed to have modified any of the discovered prior art in a way that would result in the combination of each and every limitation now claimed in Claim 1. Thus, Claim 1 as amended is neither anticipated nor rendered obvious by any known prior art and is consequently in condition for allowance. 
Regarding independent Claim 12: Claim 12 as amended has now overcome the 112(a) and 112(b) rejections previously set forth - those 112(a) and 112(b) rejections have been withdrawn accordingly. Claim 12 now comprises the same amendment as Claim 1 and subject matter that parallels that of Claim 1. Thus, the subject matter of Claim 12 is consequently considered to be allowable over the known prior art for the same reasons as Claim 1 (as is presented above).   
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/12/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762